Pfeifer, J.,
concurring.
{¶ 32} The lead opinion rightly determines that R.C. 2907.07(B) violates the Fourteenth Amendment to the United States Constitution and Section 2, Article I of the Ohio Constitution. Therefore, I concur in the judgment and the syllabus. I write separately because the lead opinion has not addressed the central issue of the case, the only issue that was argued by the parties: whether 'R.C. 2907.07(B) unconstitutionally distinguishes between people who seek to engage in homosexual activity and people who seek to engage in heterosexual activity.
{¶ 33} Instead, the lead opinion finds R.C. 2907.07(B) to be a “content-based restriction on speech, which by extension violates the equal protection guarantees of both the United States and Ohio Constitutions.” The obvious intent of R.C. 2907.07(B) is to restrict homosexual activity, not speech, as the lead opinion would have us believe. In the same way, the obvious intent of R.C. 2907.24, which prohibits the solicitation of another person to engage in sexual activity for hire, is to restrict prostitution, not speech.
{¶ 34} I would directly address the issue that the parties raised. I would find that the classification drawn in R.C. 2907.07(B) does not survive rational-basis scrutiny. Clark v. Jeter (1988), 486 U.S. 456, 461, 108 S.Ct. 1910, 100 L.Ed.2d 465. There is no rational reason for the state to treat people who seek to engage in homosexual activity as criminals when it does not treat people who seek to engage in heterosexual activity as criminals. Even the state, in its brief to this court, expressed reservations about such a distinction. Because the classification drawn in R.C. 2907.07(B) is not rationally related to a legitimate government purpose, I conclude that it violates the Equal Protection Clause of the Fourteenth Amendment to the United States Constitution. For the same reason, I conclude that R.C. 2907.07(B) violates Section 2, Article I of the Ohio Constitution. *274Accordingly, I would also reverse State v. Phipps (1979), 58 Ohio St.2d 271, 12 O.O.3d 273, 389 N.E.2d 1128.
Thomas L. Sartini, Ashtabula County Prosecuting Attorney, Ariana E. Tarighati, Chief Assistant Prosecutor, and Angela M. Scott, Assistant Prosecuting Attorney, for appellee:
Ashtabula County Public Defender, Inc., and Marie Lane, for appellant.
Heather C. Sawyer, urging reversal for amici curiae Lambda Legal Defense and Education, Inc., the Ohio Association of Criminal Defense Lawyers, and the Ohio Human Rights Bar Association.
Douglas, J., concurs in judgment and in the foregoing opinion.